f
    Affirmed and Opinion Filed August 22, 1994.




                                               In The

                                     (tart of Appeals
                           mftl? Btsirtrt at CEexas at Dallas
                                        No. 05-93-00355-CR


                              DARRELL WAYNE GREEN, Appellant

                                                  V.


                                 THE STATE OF TEXAS, Appellee

                         ^^-f^^                                         Court
                                         Dallas County, Texas
                                Trial Court Cause No. F92-42616-RN

                                     OPINION PER CURIAM
                           Before Justices Thomas, Morris, and Whittington
             Darrell Wayne Green appeals his conviction for robbery- Appellant entered an open
       plea of guilty to the offense alleged in the indictment. The trial court assessed aforty-five
       year sentence.



       trivolous ana wtthon, «* The hnef .eets the regents cT*- , C#n*. 386
       US738 (,967). The brief presents aprofessions, evasion of the record showing why.
r



    (Tex. Crim. App. 1978). Counsel delivered acopy of the brief to appellant. Counsel
    advised appellant he has aright to file apro se brief. Appellant did no. file apro se brief.
           We have reviewed the record and counsel's brief. We agree the appeal is frivolous
    and without merit. We find nothing in the record that might arguably support the appeal.
           We have also considered the motion of appellant's counsel to withdraw. We gran.
    the motion to withdraw. See Saffi* v. S,a,e, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
            We affirm the trial court's judgment.
                                                      PER CURIAM


     Do Not Publish
     Tex. R. App. P. 90
     930355F.U05




                                                     .7.
                                                   •   , •.•>..   si-   ••>•.•   •• •   •   •
                                »^mm^m0^^?^^'^''




                                                                                                45/3

                            (Goitrt of Appeals
                     JTtfty Btstrtrt of ©?3cas at Dallas
                                    JUDGMENT

O^ElXWAYNEG.EEN.Appehant                               ^^^^SSE
No. 05-93-00355-CR             V.                      ^ITddlvered per curiam before
THE STATE OF TEXAS, Appellee                           Justices Thomas, Morris, and Whitting.cn.
      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered August 22, 1994.

                                                                                                       toamfcrn
                                                            TlND'A THOMAS
                                                                  JUSTICE